DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Beth Felix on 25 May 2022.

The application has been amended as follows: 
In the Claims:
In Claim 6, line 4: --bottom end;-- has been replaced with “bottom end and from a first side edge to a second side edge;”.
In Claim 6, line 7: --the top layer-- has been replaced with “a top layer”.
In Claim 6, line 7: --pocket,-- has been replaced with “pocket, the top layer extending from the first side edge to the second side edge,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a baby changing pad system and method of making thereof, wherein the changing pad body comprises thin, flexible material having a top layer secured over a portion of its top surface, the top layer extending from first to second side edges, to form a pocket between the top surface and top layer for securing wipes therein, a diaper positioned directly above the pocket, and further comprising first and second fold lines extending from the top to bottom ends of the changing pad body on either side of the wipes, a third fold line directly above the pocket, and fourth and fifth fold lines. The closest prior art of record, U.S. Patent 7,749,209 to Vuckovic, discloses a baby changing pad system comprising a changing pad body having a top layer that extends from a first to a second side edge of the pad body and forms a pocket for holding wipes, as shown in figures 11 and 12A. Vuckovic further discloses folding the pad body around the wipes and a diaper, as shown in figure 17A. However, Vuckovic does not disclose providing the pad body with first and second fold lines that extend from the top to the bottom ends of the pad body on either side of the wipes. Vuckovic does not disclose nor suggest the use of fold lines that extend from the top to the bottom ends of the pad body, only from the first to the second sides. Vuckovic therefore does not disclose nor fairly suggest the claimed invention.
Additional prior art of record, U.S. Patent 5,706,950 to Houghton et al., discloses a baby changing pad system comprising a changing pad body, as shown in figure 1, that is folded around a diaper and wipes via fold lines. However, Houghton does not disclose a top layer forming a pocket to hold the wipes, wherein the top layer extends from the first side edge of the pad body to the second side edge. Houghton does not disclose any need or desire for additional layers of material, and further discloses attaching the packet of wipes to the end edge of the pad body such that it covers only a small portion of the lateral extent of the pad body, as shown in figure 2. Houghton therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781